ORDER

PER CURIAM:
This is another tragic tale of guns, drugs, and racial epithets, leaving one young man dead and others subject to spending the better part of their fives in prison. Isaías Loza appeals his convictions for second degree murder, Sec. 565.021, RSMo 1994, armed criminal action, Sec. 571.015, RSMo 1994, and ethnic intimidation, Sec. 574.090, RSMo 1994, for which he received consecutive sentences of life, fife, and seven years. He also appeals the denial of relief under Rule 29.15.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgments of the trial court and motion court are affirmed pursuant to Rules 30.25(b) and 84.16(b).